

THE SECURITIES REPRESENTED BY THIS WARRANT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE
SECURITIES UNDER THE SECURITIES ACT, OR APPLICABLE STATE SECURITIES LAWS OR AN
APPLICABLE EXEMPTION THEREFROM. THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH
A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN SECURED BY THE SECURITIES.
 
 
OSAGE EXPLORATION AND DEVELOPMENT, INC.
 
WARRANT TO PURCHASE COMMON STOCK
 
Warrant No.:     A-4 
Number of Shares: 1,125,000
CUSIP No.:    68771Q106  
(subject to adjustment)



Date of Issuance: April 8, 2008


Osage Exploration and Development, Inc., a Delaware corporation (the “Company”),
hereby certifies that, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Sunstone Corporation, an Oklahoma
corporation, the registered holder hereof or its permitted assigns is entitled,
subject to the terms and conditions set forth below, to purchase from the
Company upon surrender of this Warrant (as defined below), at any time or times
on or after the date hereof, but not after 5:00 p.m., Eastern Time, on the
Expiration Date (as defined below), 1,125,000 fully paid nonassessable shares of
Common Stock (as defined below) of the Company at the Exercise Price per share
provided in Section 1(c) of this Warrant, subject to adjustment as provided
below.
  
Section 1.  Definitions.  The following terms as used in this Warrant shall have
the following meanings:
 
(a) “Business Day” means any day other than Saturday, Sunday or other day on
which commercial banks in the City of New York are required by law or executive
order to remain closed.
 
(b) “Common Stock” means (i) the common stock, $0.0001 par value per share, of
the Company, and (ii) any capital stock into which such Common Stock shall have
been changed or any capital stock resulting from a reclassification of such
Common Stock.
 
(c) “Exercise Price” shall be equal to $1.25, subject to further adjustment as
hereinafter provided.
 
(d) “Expiration Date” means April 8, 2013 or, if such date does not fall on a
Business Day or on a Trading Day, then the next Business Day.
 
 
 

--------------------------------------------------------------------------------

 
(e) “Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a joint stock company, a trust, an unincorporated
organization or association and a government or any department or agency
thereof.
 
(f) “Principal Market” means the principal securities exchange or trading market
for the Common Stock.
 
(h) “Securities Act” means the Securities Act of 1933, as amended, and the rules
and regulations promulgated thereunder.
 
(i) “Trading Day” shall mean (x) a day on which the Principal Market is open for
business or (y) if the applicable security is not so listed on a Principal
Market or admitted for trading or quotation, a Business Day.
 
(j) “Warrant” means this Warrant and all warrants issued in exchange, transfer
or replacement thereof.
 
(k) “Warrant Shares” means all shares of Common Stock issuable upon exercise of
the Warrants.
 
Section 2.  Exercise of Warrant.
 
(a)  Subject to the terms and conditions hereof, including the early termination
of this Warrant pursuant to Section 3(b) of this Warrant, this Warrant may be
exercised by the holder hereof then registered on the books of the Company, in
whole or in part, at any time on any Business Day on or after the opening of
business on the date hereof and prior to 5:00 p.m., Eastern Time, on the
Expiration Date by (i) delivery of a written notice, in the form of the
subscription notice attached as Exhibit A hereto or a reasonable facsimile
thereof (the “Exercise Notice”), to the Company, of such holder’s election to
exercise all or a portion of this Warrant, which notice shall specify the number
of Warrant Shares to be purchased, (ii) payment to the Company of an amount
equal to the Exercise Price multiplied by the number of Warrant Shares as to
which this Warrant is being exercised (the “Aggregate Exercise Price”) in cash
or delivery of a certified check or bank draft payable to the order of the
Company or wire transfer of immediately available funds and (iii) the surrender
of this Warrant to a common carrier for overnight delivery to the Company as
soon as practicable following such date (or an indemnification undertaking or
other form of security reasonably satisfactory to the Company with respect to
this Warrant in the case of its loss, theft or destruction, or an affidavit of
lost Warrant, in accordance with Section 11); provided, however, that if such
Warrant Shares are to be issued in any name other than that of the registered
holder of this Warrant, such issuance shall be deemed a transfer and the
provisions of Section 8 of this Warrant shall be applicable. In the event of any
exercise of the rights represented by this Warrant in compliance with this
Section 2(a), the Company shall use its best efforts on or before the third
Business Day, but in no event later than the fifth Business Day (the “Warrant
Share Delivery Date”) following the date of receipt by the Company of the
Exercise Notice, the Aggregate Exercise Price and this Warrant (or an
indemnification undertaking or other form of security reasonably satisfactory to
the Company with respect to this Warrant in the case of its loss, theft or
destruction, or an affidavit of lost Warrant, in accordance with Section
11) (the “Exercise Delivery Documents”), (A) at the holder’s request, to credit
such aggregate number of shares of Common Stock to which the holder shall be
entitled to the holder’s or its designee’s balance account with The Depository
Trust Company (“DTC”) through its Deposit Withdrawal Agent Commission system or
(B) to issue and deliver to the address as specified in the Exercise Notice, a
certificate or certificates in such denominations as may be requested by the
holder in the Exercise Notice, registered in the name of the holder or its
designee, for the number of shares of Common Stock to which the holder shall be
entitled upon such exercise. Upon delivery of the Exercise Delivery Documents,
the holder of this Warrant shall be deemed for all corporate purposes to have
become the holder of record of the Warrant Shares with respect to which this
Warrant has been exercised, irrespective of the date of delivery of this Warrant
as required by clause (iii) above or the certificates evidencing such Warrant
Shares. In the case of a dispute as to the determination of the Exercise Price
or the arithmetic calculation of the number of Warrant Shares, the Company shall
promptly issue to the holder the number of shares of Common Stock that is not
disputed and shall submit the disputed determination or arithmetic calculation
to the holder via facsimile within two (2) Business Days after receipt of the
holder’s Exercise Notice. If the holder and the Company are unable to agree upon
the determination of the Exercise Price or arithmetic calculation of the number
of Warrant Shares within two (2) Business Days of such disputed determination or
arithmetic calculation being submitted to the holder, then the Company shall
immediately submit via facsimile (i) the disputed determination of the Exercise
Price or the Closing Price (as defined in Section 9(f) of this Warrant) to an
independent, reputable investment banking firm selected jointly by the Company
and the holder or (ii) the disputed arithmetic calculation of the number of
Warrant Shares to its independent, outside auditor. The Company shall cause the
investment banking firm or the outside auditor, as the case may be, to perform
the determination or calculation and notify the Company and the holder of the
results no later than ten (10) Business Days from the time it receives the
disputed determination or calculation. Such investment banking firm’s or outside
auditor’s determination or calculation, as the case may be, shall be deemed
conclusive absent manifest error. All fees and expenses of such determinations
shall be borne solely by the Company.
 
2

--------------------------------------------------------------------------------

 
 
(b) Unless the rights represented by this Warrant shall have expired or shall
have been fully exercised, the Company shall, as soon as practicable but in no
event later than five (5) Business Days after any exercise (the “Warrant
Delivery Date”) and at its own expense, issue a new Warrant identical in all
respects to this Warrant exercised except it shall represent rights to purchase
the number of Warrant Shares purchasable immediately prior to such exercise
under this Warrant, less the number of Warrant Shares with respect to which this
Warrant is exercised.
 
(c) Notwithstanding anything contained in this Warrant to the contrary, the
Company shall not be required to issue fractions of shares of Common Stock upon
exercise of this Warrant or to distribute certificates which evidence such
fractional shares. In lieu of any fractional shares, there shall be paid to the
holder an amount of cash equal to the same fraction of the current market value
of a share of Common Stock. For purposes of this Section 2(c) of this Warrant,
the current market value of a share of Common Stock shall be the Closing Price
of a share of Common Stock for the Trading Day immediately prior to the date of
such exercise or if not listed on a Principal Market, then as determined in good
faith by a majority of the Company’s Board of Directors, whose determination
shall be final, binding and conclusive. If more than one Warrant shall be
presented for exercise in full at the same time by the same holder, the number
of full shares of Common Stock which shall be issuable upon the exercise thereof
shall be computed on the basis of the aggregate number of shares of Common Stock
purchasable on exercise of all Warrants so presented.
 
 
3

--------------------------------------------------------------------------------

 
(d) If the Company shall fail for any reason or for no reason (except in the
case of a dispute as to the Exercise Price or the Closing Price which is being
resolved in accordance with Section 2(a) of this Warrant) to issue to the holder
on or before the Warrant Share Delivery Date, a certificate for the number of
shares of Common Stock to which the holder is entitled or to credit the holder’s
or its designee’s balance account with DTC, in accordance with Section 2 of this
Warrant, for such number of shares of Common Stock to which the holder is
entitled upon the holder’s exercise of this Warrant or a new Warrant for the
number of shares of Common Stock to which such holder is entitled pursuant to
Section 2(b) of this Warrant, the Company shall, in addition to any other
remedies under this Warrant or otherwise available to such holder, pay as
additional damages in cash to such holder on each day after the Warrant Share
Delivery Date if such exercise is not timely effected and/or each day after the
Warrant Delivery Date if such Warrant is not delivered, as the case may be, an
amount equal to one-half percent (0.5%) per month multiplied by the product of
(I) the sum of the number of shares of Common Stock not issued to the holder on
or prior to the Warrant Share Delivery Date and to which such holder is entitled
and, in the event the Company has failed to deliver a Warrant to the holder on
or prior to the Warrant Delivery Date and to which such holder is entitled, the
number of shares of Common Stock issuable upon exercise of the Warrant as of the
Warrant Delivery Date and (II) the Closing Price of the Common Stock on the
Warrant Share Delivery Date, in the case of failure to deliver Common Stock, or
on the Warrant Delivery Date, in the case of failure to deliver a Warrant,
provided that if the Common Stock is not listed on a Principal Market, then the
Closing Price shall be as determined in good faith by a majority of the
Company’s Board of Directors, whose determination shall be final, binding and
conclusive.


(e) If the Company completes an Equity Offering (as defined in the Membership
Interest Purchase Agreement dated April 8, 2008 between Sunstone Corporation and
the Company), the holder of this Warrant may at the holder’s election, exchange
this Warrant for a replacement Warrant in the form of those issued in such
Equity Offering. To effect such exchange, the holder shall deliver this Warrant
together with a notice of the Holder’s election to exchange the Warrant for such
replacement warrant to the Company in the manner provided in this Section 2 for
exercise of the Warrant. Upon receipt of such documents, the Company shall, as
soon as practicable but in no event later than five (5) Business Days after such
receipt and at its own expense, issue to the holder a new warrant to purchase
the number of shares of Common Stock set forth herein at the price and on the
terms specified in these warrants issued in the Equity Offering.
 
 
4

--------------------------------------------------------------------------------

 
Section 3.  Date; Duration. The date of this Warrant is April 8, 2008 (the
“Warrant Date”). This Warrant, in all events, shall be wholly void and of no
effect at 5:00 pm, Eastern Time, on the Expiration Date or the Termination Date
(as defined below), if applicable, as the case may be, except that
notwithstanding any other provisions hereof, the provisions of Section 8(c) of
this Warrant shall continue in full force and effect after such date as to any
Warrant Shares or other securities issued upon the exercise of this Warrant.
  
Section 4.  Covenants as to Common Stock. The Company hereby covenants and
agrees as follows:
 
(a) Issuance of Warrants and Warrant Shares. This Warrant is, and any Warrants
issued in substitution for or replacement of this Warrant will, upon issuance,
be, validly issued, fully paid and non-assessable and free from all taxes, liens
and charges with respect to the issuance thereof, and shall not be subject to
preemptive rights or other similar rights of shareholders of the Company. All
Warrant Shares which may be issued upon the exercise of the rights represented
by this Warrant will, upon issuance and payment hereof, be validly issued, fully
paid and nonassessable and free from all taxes, liens and charges created by or
through the Company with respect to the issue thereof, with the holders being
entitled to all rights accorded to a holder of Common Stock.
 
(b) Reservation of Shares. During the period within which the rights represented
by this Warrant may be exercised, the Company will take all actions reasonably
necessary to at all times have authorized, and reserved for the purpose of
issuance, no less than one hundred ten percent (110%) of the number of shares of
Common Stock needed to provide for the issuance of the Warrant Shares upon
exercise of all of the Warrants without regard to any limitations on conversions
or exercise.
 
(c) Listing. The Company shall promptly use reasonable efforts to secure the
listing of the shares of Common Stock issuable upon exercise of this Warrant
upon the Principal Market upon which shares of Common Stock are then listed
(subject to official notice of issuance upon exercise of this Warrant) and shall
use reasonable efforts to maintain, so long as any other shares of Common Stock
shall be so listed, such listing of all shares of Common Stock issuable from
time to time upon the exercise of this Warrant; and the Company shall use
reasonable efforts to list on the Principal Market and shall use reasonable
efforts to maintain such listing of, any other shares of capital stock of the
Company issuable upon the exercise of this Warrant if and so long as any shares
of the same class shall be listed on such Principal Market. The Company shall
pay all fees and expenses in connection with satisfying its obligations under
this Section 4(c).
 
(d) Certain Actions. The Company will not, by amendment of its Articles of
Incorporation or through any reorganization, transfer of assets, consolidation,
merger, dissolution, issue or sale of securities, or any other voluntary action,
avoid or seek to avoid the observance or performance of any of the terms to be
observed or performed by it hereunder. Without limiting the generality of the
foregoing, the Company (i) will not increase the par value of any shares of
Common Stock issuable upon the exercise of this Warrant above the Exercise Price
then in effect, (ii) will take all such actions as may be reasonably necessary
or appropriate in order that the Company may validly and legally issue fully
paid and nonassessable shares of Common Stock upon the exercise of this Warrant
and (iii) will not take any action which results in any adjustment of the
Exercise Price if the total number of shares of Common Stock issuable after the
action upon the exercise of all of the Warrants would exceed the total number of
shares of Common Stock then authorized by the Company’s Articles of
Incorporation and available for the purpose of issue upon such exercise.
 
 
5

--------------------------------------------------------------------------------

 
(e) Obligations Binding on Successors. This Warrant will be binding upon any
entity succeeding to the Company in one or a series of transactions by merger,
consolidation or acquisition of all or substantially all of the Company’s assets
or other similar transactions.
 
Section 5.  Taxes.
 
(a) The Company shall pay any and all documentary, stamp, transfer and other
similar taxes which may be payable with respect to the issuance and delivery of
Warrant Shares upon exercise of this Warrant.
 
(b) Notwithstanding any other provision of this Warrant or any other Transaction
Document, for income tax purposes, any assignee or transferee shall agree that
the Company and the Company’s Transfer Agent shall be permitted to withhold from
any amounts payable to such assignee or transferee any taxes required by law to
be withheld from such amounts. Unless exempt from the obligation to do so, each
assignee or transferee shall execute and deliver to the Company or the Transfer
Agent, as applicable, a properly completed Form W-8 or W-9, indicating that such
assignee or transferee is not subject to back-up withholding for United States
Federal income tax purposes. Each assignee or transferee that does not deliver
such a form pursuant to the preceding sentence shall have the burden of proving
to the Company’s reasonable satisfaction that it is exempt from such
requirement.
 
Section 6.  Warrant Holder Not Deemed a Shareholder. Except as otherwise
specifically provided herein, prior to the exercise of the Warrants represented
hereby, the holder of this Warrant shall not be entitled, solely by virtue of
this Warrant, to any rights of a shareholder of the Company, including, without
limitation, the right to vote or to consent to any action of the shareholders of
the Company, to receive dividends or other distributions, to exercise any
preemptive right or to receive dividends or other distributions, to exercise any
preemptive right or to receive any notice of meetings of shareholders of the
Company, or to receive any notice of any proceedings of the Company. In
addition, nothing contained in this Warrant shall be construed as imposing any
liabilities on such holder to purchase any securities (upon exercise of this
Warrant or otherwise) or as a shareholder of the Company, whether such
liabilities are asserted by the Company or by creditors of the Company.
 
Section 7.  Compliance with Securities Laws.
 
(a) The holder of this Warrant, by the acceptance hereof, represents and
warrants that (i) it is acquiring this Warrant and (ii) upon exercise of this
Warrant will acquire the Warrant Shares then issuable upon exercise thereof for
its own account for investment only and not with a view towards, or for resale
in connection with, the public sale or distribution thereof, except pursuant to
sales registered or exempted from registration under the Securities Act;
provided, however, that by making the representations herein, the holder does
not agree to hold this Warrant or any of the Warrant Shares for any minimum or
other specific term and reserves the right to dispose of this Warrant and the
Warrant Shares at any time in accordance with or pursuant to a registration
statement or an exemption under the Securities Act. The holder of this Warrant
further represents, by acceptance hereof, that, as of this date, such holder is
an “accredited investor” as such term is defined in Rule 501(a) of Regulation D
promulgated by the Securities and Exchange Commission under the Securities Act
and was not organized for the specific purpose of acquiring the Warrants or
Warrant Shares.
 
 
6

--------------------------------------------------------------------------------

 
(b) This Warrant and all the Warrant Shares issued upon exercise hereof shall be
stamped or imprinted with a legend in substantially the following form (in
addition to any legend required by state securities laws or any securities
exchange upon which such Warrant Shares may, at the time of such exercise, be
listed) on the face thereof unless at the time of exercise such Warrant Shares
shall be registered under the Securities Act:
 
THE SECURITIES REPRESENTED BY THIS WARRANT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE
SECURITIES UNDER THE SECURITIES ACT OR APPLICABLE STATE SECURITIES LAWS OR AN
EXEMPTION THEREFROM. THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA
FIDE MARGIN ACCOUNT OR OTHER LOAN SECURED BY THE SECURITIES.


The legend set forth above shall be removed and the Company shall direct the
Agent (in the case of Warrants) to issue a new Warrant or Warrant(s) of like
tenor and exercisable for the same number of Warrant Shares, or the Transfer
Agent (in the case of Warrant Shares) to issue a certificate or certificates
representing Warrant Shares, as appropriate, without such legends to the holder
of the Warrant(s) or Warrant Shares upon which they are stamped, (i) if such
Warrant(s) or Warrant Shares are registered for resale under the Securities Act
and are transferred or sold pursuant to such registration, (ii) if, pursuant to
a sale transaction, such holder provides the Company with an opinion of counsel
reasonably acceptable to the Company to the effect that a public sale,
assignment or transfer of the Warrant(s) or Warrant Shares may be made without
registration under the Securities Act, or (iii) the provisions of Rule 144 of
the Securities Act permit such removal. The Company shall not require such
opinion of counsel for the sale of Warrant(s) or Warrant Shares in accordance
with Rule 144 of the Securities Act, provided the seller provides such
representations that the Company shall reasonably request confirming compliance
with the requirements of Rule 144.
 
 
7

--------------------------------------------------------------------------------

 
Section 8.  Ownership and Transfer.
 
(a) The Company shall maintain at its principal corporate office (or such office
or agency of the Company as the Company may designate by notice to the holder
hereof), a register for this Warrant (the “Warrant Register”), in which the
Company shall record the name and address of the Person in whose name this
Warrant has been issued, as well as the name and address of each transferee. The
Company may treat the Person in whose name any Warrant is registered on the
Warrant Register as the owner and holder thereof for all purposes,
notwithstanding any notice to the contrary, but in all events recognizing any
transfers made in accordance with the terms of this Warrant.
 
(b) This Warrant and all rights hereunder shall be assignable and transferable
by the holder hereof without the consent of the Company upon surrender of this
Warrant with a properly executed assignment (in the form of Exhibit B attached
hereto) at the principal corporate trust office of the Company (or such office
or agency of the Company as the Company may designate in writing to the holder
hereof).
 
Section 9.  Adjustment of Exercise Price and Number of Shares Issuable. The
Exercise Price, the number of Warrant Shares issuable upon the exercise of each
Warrant, and the number of Warrants outstanding are subject to adjustment from
time to time upon the occurrence of the events enumerated in this Section 9.
 
(a) In case the Company shall hereafter pay a dividend in shares of Common
Stock, or make a distribution of shares of Common Stock, to all holders of the
outstanding Common Stock, the Exercise Price in effect at the opening of
business on the date following the date fixed for the determination of
shareholders entitled to receive such dividend or other distribution shall be
reduced by multiplying such Exercise Price by a fraction of which (i) the
numerator shall be the number of shares of Common Stock outstanding at the close
of business on the Record Date (as defined in Section 9(f) of this Warrant)
fixed for such determination and (ii) the denominator shall be the sum of such
number of shares and the total number of shares constituting such dividend or
other distribution, such reduction in the Exercise Price to become effective
immediately after the opening of business on the day following the Record Date.
If any dividend or distribution of the type described in this Section 9(a) of
this Warrant is declared but not so paid or made, the Exercise Price shall again
be adjusted to the Exercise Price which would then be in effect if such dividend
or distribution had not been declared.
 
(b) In case the outstanding shares of Common Stock shall be subdivided into a
greater number of shares of Common Stock, the Exercise Price in effect at the
opening of business on the day following the day upon which such subdivision
becomes effective shall be proportionately reduced, and conversely, in case
outstanding shares of Common Stock shall be combined into a smaller number of
shares of Common Stock, the Exercise Price in effect at the opening of business
on the day following the day upon which such combination becomes effective shall
be proportionately increased, such reduction or increase, as the case may be, to
become effective immediately after the opening of business on the day following
the day upon which such subdivision or combination becomes effective.
 
 
8

--------------------------------------------------------------------------------

 
(c) In case the Company shall issue rights or warrants to all holders of its
outstanding shares of Common Stock entitling them to subscribe for or purchase
shares of Common Stock at a price per share less than the Current Market Price
(as defined in Section 9(f) of this Warrant) on the Record Date fixed for the
determination of shareholders entitled to receive such rights or warrants, the
Exercise Price shall be adjusted so that the same shall equal the price
determined by multiplying the Exercise Price in effect at the opening of
business on the date after such Record Date by a fraction (i) the numerator of
which shall be the sum of the number of shares of Common Stock outstanding at
the close of business on the Record Date plus the number of shares that the
aggregate offering price of the total number of shares so offered for
subscription or purchase would purchase at such Current Market Price and
(ii) the denominator of which shall be the sum of the number of shares of Common
Stock outstanding at the close of business on the Record Date plus the total
number of additional shares of Common Stock so offered for subscription or
purchase. Such adjustment shall become effective immediately after the opening
of business on the day following the Record Date fixed for determination of
shareholders entitled to receive such rights or warrants. To the extent that
shares of Common Stock are not delivered pursuant to such rights or warrants,
upon the expiration or termination of such rights or warrants, the Exercise
Price shall be readjusted to the Exercise Price that would then be in effect had
the adjustments made upon the issuance of such rights or warrants been made on
the basis of delivery of only the number of shares of Common Stock actually
delivered. In the event that such rights or warrants are not so issued, the
Exercise Price shall again be adjusted to be the Exercise Price that would then
be in effect if such date fixed for the determination of shareholders entitled
to receive such rights or warrants had not been fixed. In determining whether
any rights or warrants entitle the holders to subscribe for or purchase shares
of Common Stock at less than the Current Market Price, and in determining the
aggregate offering price of such shares of Common Stock, there shall be taken
into account any consideration received for such rights or warrants, the value
of such consideration, if other than cash, to be determined in good faith by the
Company’s Board of Directors.
 
(d) In case the Company shall, by dividend or otherwise, distribute to all
holders of its Common Stock shares of any class of capital stock of the Company
(other than any dividends or distributions to which Section 9(a) of this Warrant
applies) or evidences of its indebtedness or other assets (including securities,
but excluding (1) any rights or warrants referred to in Section 9(c) of this
Warrant and (2) dividends and distributions paid exclusively in cash (except as
set forth in Sections 9(e) and 9(f) of this Warrant (the foregoing hereinafter
in this Section 9(d) called the “Securities”)), unless the Company elects to
reserve such Securities for distribution to the holders upon exercise of the
Warrants so that any such holder converting Warrants will receive upon such
exercise, in addition to the shares of Common Stock to which such holder is
entitled, the amount and kind of such Securities which such holder would have
received if such holder had exercised its Warrants into Common Stock immediately
prior to the Record Date for such distribution of the Securities, then, in each
such case, the Exercise Price shall be reduced so that the same shall be equal
to the price determined by multiplying the Exercise Price in effect immediately
prior to the close of business on the Record Date with respect to such
distribution by a fraction (i) the numerator of which shall be the Current
Market Price (as defined in Section 9(f) of this Warrant) on such date less the
fair market value (as determined in good faith by the Company’s Board of
Directors, whose determination shall be conclusive) on such date of the portion
of the Securities so distributed applicable to one share of Common Stock and
(ii) the denominator of which shall be such Current Market Price, such reduction
to become effective immediately prior to the opening of business on the day
following the Record Date; provided, however, that in the event the then fair
market value (as determined in good faith by the Company’s Board of Directors,
whose determination shall be conclusive) of the portion of the Securities so
distributed applicable to one share of Common Stock is equal to or greater than
the Current Market Price on the Record Date, in lieu of the foregoing
adjustment, adequate provision shall be made so that each holder shall have the
right to receive upon conversion of a Warrant (or any portion thereof) the
amount of Securities such holder would have received had such holder converted
such Warrant (or portion thereof) immediately prior to such Record Date.
  
 
9

--------------------------------------------------------------------------------

 
In the event that such dividend or distribution is not so paid or made, the
Exercise Price shall again be adjusted to be the Exercise Price which would then
be in effect if such dividend or distribution had not been declared. If the
Company’s Board of Directors determines the fair market value of any
distribution for purposes of this Section 9(d) by reference to the actual or
when issued trading market for any securities comprising all or part of such
distribution, it must in doing so consider the prices in such market over the
same period (the “Reference Period”) used in computing the Current Market Price
pursuant to Section 9(f) of this Warrant to the extent possible, unless the
Company’s Board of Directors determines in good faith that determining the fair
market value during the Reference Period would not be in the best interest of
the holders.


In the event that the Company implements a new shareholder rights plan, such
rights plan shall provide that upon exercise of the Warrants the holders will
receive, in addition to the Common Stock issuable upon such exercise, the rights
issued under such rights plan (as if the holder had exercised the Warrant prior
to implementing the rights plan and notwithstanding the occurrence of an event
causing such rights to separate from the Common Stock at or prior to the time of
exercise). Any distribution of rights or warrants pursuant to a shareholder
rights plan complying with the requirements set forth in the immediately
preceding sentence of this paragraph shall not constitute a distribution of
rights or warrants for the purposes of this Section 9(d).


Rights or warrants distributed by the Company to all holders of Common Stock
entitling the holders thereof to subscribe for or purchase shares of the
Company’s capital stock (either initially or under certain circumstances), which
rights or warrants, until the occurrence of a specified event or events
(“Trigger Event”), (i) are deemed to be transferred with such shares of Common
Stock, (ii) are not exercisable, and (iii) are also issued in respect of future
issuances of Common Stock, shall be deemed not to have been distributed for
purposes of this Section 9(d) (and no adjustment to the Exercise Price under
this Section 9(d) will be required) until the occurrence of the earliest Trigger
Event. If such right or warrant is subject to subsequent events, upon the
occurrence of which such right or warrant shall become exercisable to purchase
different securities, evidences of indebtedness or other assets or entitle the
holder to purchase a different number or amount of the foregoing or to purchase
any of the foregoing at a different purchase price, then the occurrence of each
such event shall be deemed to be the date of issuance and record date with
respect to a new right or warrant (and a termination or expiration of the
existing right or warrant without exercise by the holder thereof). In addition,
in the event of any distribution (or deemed distribution) of rights or warrants,
or any Trigger Event or other event (of the type described in the preceding
sentence) with respect thereto, that resulted in an adjustment to the Exercise
Price under this Section 9(d), (1) in the case of any such rights or warrants
that shall all have been redeemed or repurchased without exercise by any holders
thereof, the Exercise Price shall be readjusted upon such final redemption or
repurchase to give effect to such distribution or Trigger Event, as the case may
be, as though it were a cash distribution, equal to the per share redemption or
repurchase price received by a holder of Common Stock with respect to such
rights or warrants (assuming such holder had retained such rights or warrants),
made to all holders of Common Stock as of the date of such redemption or
repurchase, and (2) in the case of such rights or warrants all of which shall
have expired or been terminated without exercise, the Exercise Price shall be
readjusted as if such rights and warrants had never been issued.


 
10

--------------------------------------------------------------------------------

 
For purposes of this Section 9(d) and Sections 9(a) and (c) of this Warrant, any
dividend or distribution to which this Section 9(d) is applicable that also
includes shares of Common Stock, or rights or warrants to subscribe for or
purchase shares of Common Stock to which Section 9(a) or (c) of this Warrant
applies (or both), shall be deemed instead to be (1) a dividend or distribution
of the evidences of indebtedness, assets, shares of capital stock, rights or
warrants other than such shares of Common Stock or rights or warrants to which
Section 9(c) of this Warrant applies (and any Exercise Price reduction required
by this Section 9(d) with respect to such dividend or distribution shall then be
made) immediately followed by (2) a dividend or distribution of such shares of
Common Stock or such rights or warrants (and any further Exercise Price
reduction required by Sections 9(a) and (c) of this Warrant with respect to such
dividend or distribution shall then be made), except (A) the Record Date of such
dividend or distribution shall be substituted as “the date fixed for the
determination of shareholders entitled to receive such dividend or other
distribution,” “Record Date fixed for such determination” and “Record Date”
within the meaning of Section 9(a) of this Warrant and as “the date fixed for
the determination of shareholders entitled to receive such rights or warrants,”
“the Record Date fixed for the determination of the shareholders entitled to
receive such rights or warrants” and “such Record Date” within the meaning of
Section 9(c) of this Warrant and (B) any shares of Common Stock included in such
dividend or distribution shall not be deemed “outstanding at the close of
business on the date fixed for such determination” within the meaning of
Section 9(a) of this Warrant.
 
(e) Subject to the provisions of Section 9(i), in case the Company shall, by
dividend or otherwise, distribute to all holders of its Common Stock cash
(excluding any cash that is distributed upon a merger or consolidation to which
Section 10 of this Warrant applies or as part of a distribution referred to in
Section 9(d) of this Warrant), the Exercise Price shall be reduced so that the
same shall equal the price determined by multiplying the Exercise Price in
effect immediately prior to the close of business on the Record Date with
respect to such distribution by a fraction (i) the numerator of which shall be
equal to the Current Market Price on the Record Date less an amount equal to the
quotient of (x) the amount of such cash distributed to all holders of its Common
Stock, and (y) the number of shares of Common Stock outstanding on the Record
Date and (ii) the denominator of which shall be equal to the Current Market
Price on such date; provided, however, that in the event the portion of the cash
so distributed applicable to one share of Common Stock is equal to or greater
than the Current Market Price of the Common Stock on the Record Date, in lieu of
the foregoing adjustment, adequate provision shall be made so that each holder
shall have the right to receive upon exercise of a Warrant (or any portion
thereof) the amount of cash such holder would have received had such holder
exercised such Warrant (or portion thereof) immediately prior to such Record
Date. In the event that such dividend or distribution is not so paid or made,
the Exercise Price shall again be adjusted to be the Exercise Price that would
then be in effect if such dividend or distribution had not been declared.
 
 
11

--------------------------------------------------------------------------------

 
(f) For purposes of this Section 9, the following terms shall have the meanings
indicated:
 
(1) “Closing Price” with respect to any securities on any day shall mean the
closing sale price regular way on such day or, in case no such sale takes place
on such day, the average of the reported closing bid and asked prices, regular
way, in each case on the Principal Market.
 
(2) “Current Market Price” shall mean the average of the daily Closing Prices
per share of Common Stock for the ten (10) consecutive Trading Days immediately
prior to the date in question; provided, however, that (1) if the “ex” date (as
hereinafter defined) for any event (other than the issuance or distribution
requiring such computation) that requires an adjustment to the Exercise Price
pursuant to Section 9(a), (b), (c), (d) or (e) of this Warrant occurs during
such ten (10) consecutive Trading Days, the Closing Price for each Trading Day
prior to the “ex” date for such other event shall be adjusted by multiplying
such Closing Price by the same fraction by which the Exercise Price is so
required to be adjusted as a result of such other event, (2) if the “ex” date
for any event (other than the issuance or distribution requiring such
computation) that requires an adjustment to the Exercise Price pursuant to
Section 9(a), (b), (c), (d) or (e) of this Warrant occurs on or after the “ex”
date for the issuance or distribution requiring such computation and prior to
the day in question, the Closing Price for each Trading Day on and after the
“ex” date for such other event shall be adjusted by multiplying such Closing
Price by the reciprocal of the fraction by which the Exercise Price is so
required to be adjusted as a result of such other event, and (3) if the “ex”
date for the issuance or distribution requiring such computation is prior to the
day in question, after taking into account any adjustment required pursuant to
clause (1) or (2) of this proviso, the Closing Price for each Trading Day on or
after such “ex” date shall be adjusted by adding thereto the amount of any cash
and the fair market value (as determined in good faith by the Company’s Board of
Directors in a manner consistent with any determination of such value for
purposes of Section 9(d) of this Warrant, whose determination shall be
conclusive) of the evidences of indebtedness, shares of capital stock or assets
being distributed applicable to one share of Common Stock as of the close of
business on the day before such “ex” date. For purposes of this paragraph, the
term “ex” date, (1) when used with respect to any issuance or distribution,
means the first date on which the Common Stock trades regular way on the
relevant exchange or in the relevant market from which the Closing Price was
obtained without the right to receive such issuance or distribution and (2) when
used with respect to any subdivision or combination of shares of Common Stock,
means the first date on which the Common Stock trades regular way on such
exchange or in such market after the time at which such subdivision or
combination becomes effective. Notwithstanding the foregoing, whenever
successive adjustments to the Exercise Price are called for pursuant to this
Section 9, such adjustments shall be made to the Current Market Price as may be
necessary or appropriate to effectuate the intent of this Section 9 and to avoid
unjust or inequitable results as determined in good faith by the Company’s Board
of Directors.
 
 
12

--------------------------------------------------------------------------------

 
(3) “Fair Market Value” shall mean the amount which a willing buyer would pay a
willing seller in an arm’s length transaction.
 
(4) “Record Date” shall mean, with respect to any dividend, distribution or
other transaction or event in which the holders of Common Stock have the right
to receive any cash, securities or other property or in which the Common Stock
(or other applicable security) is exchanged for or converted into any
combination of cash, securities or other property, the date fixed for
determination of shareholders entitled to receive such cash, securities or other
property (whether such date is fixed by the Company’s Board of Directors or by
statute, contract or otherwise).
 
(g) The Company may make such reductions in the Exercise Price, in addition to
those required by Section 9(a), (b), (c), (d) or (e) of this Warrant, as the
Company’s Board of Directors considers to be advisable to avoid or diminish any
income tax to holders of Common Stock or rights to purchase Common Stock
resulting from any dividend or distribution of stock (or rights to acquire
stock) or from any event treated as such for income tax purposes.
 
(h) To the extent permitted by applicable law, the Company from time to time may
reduce the Exercise Price by any amount for any period of time if the period is
at least twenty (20) days, the reduction is irrevocable during such period and
the Company’s Board of Directors shall have made a determination that such
reduction would be in the best interests of the Company, which determination
shall be conclusive and described in a Board Resolution. Whenever the Exercise
Price is reduced pursuant to the preceding sentence, the Company shall mail or
cause to be mailed to the holder of each Warrant at his last address in the
Warrant Register a notice of the reduction at least five (5) days prior to the
date the reduced Exercise Price is to take effect, and such notice shall state
the reduced Exercise Price and the period during which it will be in effect.
 
(i) No adjustment in the Exercise Price shall be required under this Section 9
unless such adjustment would require an increase or decrease of at least one
percent (1%) in the Exercise Price; provided, however, that any adjustments
which by reason of this Section 9(i) are not required to be made shall be
carried forward and taken into account in any subsequent adjustment. All
calculations under this Section 9 shall be made by the Company and shall be made
to the nearest cent or to the nearest one hundredth of a share, as the case may
be. No adjustment need be made for a change in the par value of the Common
Stock.
 
(j) Notice to Holders of Warrants Prior to Certain Actions. In case:
 
(1) the Company shall declare a dividend (or any other distribution) on its
Common Stock that would require an adjustment in the Exercise Price pursuant to
this Section 9; or
 
 
13

--------------------------------------------------------------------------------

 
(2) the Company shall authorize the granting to the holders of its Common Stock
of rights or warrants to subscribe for or purchase any share of any class or any
other rights or warrants; or
 
(3) of any reclassification of the Common Stock of the Company (other than a
subdivision or combination of its outstanding Common Stock, or a change from par
value to no par value), or of any consolidation or merger to which the Company
is a party and for which approval of any shareholders of the Company is
required, or of the sale and transfer of all or substantially all of the assets
of the Company; or
 
(4) of the voluntary or involuntary dissolution, liquidation or winding-up of
the Company;


the Company shall mail or cause to be mailed to the holder at such address
appearing in the Warrant Register as promptly as possible but in any event at
least fifteen (15) days prior to the applicable date hereinafter specified, a
notice stating (x) the date on which a record is to be taken for the purpose of
such dividend, distribution or rights are to be determined, or (y) the date on
which such reclassification, consolidation, merger, sale, transfer, dissolution,
liquidation or winding-up is expected to become effective or occur, and the date
as of which it is expected that holders of Common Stock of record shall be
entitled to exchange their Common Stock for securities or other property
deliverable upon such reclassification, consolidation, merger, sale, transfer,
dissolution, liquidation or winding-up. Failure to give such notice, or any
defect therein, shall not affect the legality or validity of such dividend,
distribution, reclassification, consolidation, merger, sale, transfer,
dissolution, liquidation or winding-up. In addition, whenever the Exercise Price
is adjusted as provided in this Section 9, the Company shall prepare a notice of
such adjustment of the Exercise Price setting forth the adjusted Exercise Price
and the date on which each adjustment becomes effective and shall mail such
notice of such adjustment of the Exercise Price to the holder of each Warrant at
his last address in the Warrant Register within twenty (20) days of the
effective date of such adjustment. Failure to deliver such notice shall not
effect the legality or validity of any such adjustment.
 
(k) In any case in which this Section 9 provides that an adjustment shall become
effective immediately after a Record Date for an event, the Company may defer
until the occurrence of such event (i) issuing to the holder of any Warrant
exercised after such Record Date and before the occurrence of such event the
additional shares of Common Stock issuable upon such exercise by reason of the
adjustment required by such event over and above the Common Stock issuable upon
such conversion before giving effect to such adjustment and (ii) paying to such
holder any amount in cash in lieu of any fractions of shares of Common Stock
pursuant to Section 2(c) of this Warrant.
 
(l) For purposes of this Section 9, the number of shares of Common Stock at any
time outstanding shall not include shares held in the treasury of the Company
but shall include shares issuable in respect of scrip certificates issued in
lieu of fractions of shares of Common Stock. The Company will not pay any
dividend or make any distribution on shares of Common Stock held in the treasury
of the Company.
 
 
14

--------------------------------------------------------------------------------

 
(m) Upon each adjustment of the Exercise Price pursuant to this Section 9, each
Warrant shall thereupon evidence the right to purchase that number of shares of
Common Stock (calculated to the nearest hundredth of a share) obtained by
multiplying the number of shares of Common Stock purchasable immediately prior
to such adjustment upon exercise of the Warrant by the Exercise Price in effect
immediately prior to such adjustment and dividing the product so obtained by the
Exercise Price in effect immediately after such adjustment. The adjustment
pursuant to this Section 9(m) to the number of shares of Common Stock
purchasable upon exercise of a Warrant shall be made each time an adjustment of
the Exercise Price is made pursuant to this Section 9 (or would be made but for
Section 9(k) of this Warrant).
 
Section 10.  Effect of Reclassification, Consolidation, Merger or Sale. If any
of the following events occur, namely (i) any reclassification or change of the
outstanding shares of Common Stock (other than a change in par value, or from
par value to no par value, or from no par value to par value, or as a result of
a subdivision or combination), (ii) any consolidation, merger or combination of
the Company with another person as a result of which holders of Common Stock
shall be entitled to receive stock, securities or other property or assets
(including cash) with respect to or in exchange for such Common Stock (other
than as a result of a change in name, a change in par value or a change in the
jurisdiction of incorporation), (iii) any statutory exchange, as a result of
which holders of Common Stock generally shall be entitled to receive stock,
securities or other property or assets (including cash) with respect to or in
exchange for such Common Stock (such transaction, a “Statutory Exchange”), or
(iv) any sale or conveyance of the properties and assets of the Company as, or
substantially as, an entirety to any other person as a result of which holders
of Common Stock shall be entitled to receive stock, securities or other property
or assets (including cash) with respect to or in exchange for such Common Stock,
then the Company or the successor or purchasing person, as the case may be,
shall issue a replacement Warrant providing that such Warrant shall be
exercisable for the kind and amount of shares of stock and other securities or
property or assets (including cash) receivable upon such reclassification,
change, consolidation, merger, combination, Statutory Exchange, sale or
conveyance by a holder of a number of shares of Common Stock issuable upon
exercise of such Warrants (assuming, for such purposes, a sufficient number of
authorized shares of Common Stock available for issuance upon exercise of all
such Warrants) immediately prior to such reclassification, change,
consolidation, merger, combination, Statutory Exchange, sale or conveyance
assuming such holder of Common Stock did not exercise his rights of election, if
any, that holders of Common Stock who were entitled to vote or consent to such
transaction had as to the kind or amount of securities, cash or other property
receivable upon such consolidation, merger, combination, Statutory Exchange,
sale or conveyance (provided that, if the kind or amount of securities, cash or
other property receivable upon such consolidation, merger, combination,
Statutory Exchange, sale or conveyance is not the same for each share of Common
Stock in respect of which such rights of election shall not have been exercised
(“non-electing share”), then for the purposes of this Section 10, the kind and
amount of securities, cash or other property receivable upon such consolidation,
merger, combination, Statutory Exchange, sale or conveyance for each
non-electing share shall be deemed to be the kind and amount so receivable per
share by a plurality of the non-electing shares). Such replacement Warrant shall
provide for adjustments which shall be as nearly equivalent as may be
practicable to the adjustments provided for in Section 9 of this Warrant. If, in
the case of any such reclassification, change, consolidation, merger,
combination, Statutory Exchange, sale or conveyance, the stock or other
securities and assets receivable thereupon by a holder of shares of Common Stock
shall include shares of stock or other securities and assets of a corporation
other than the successor or purchasing person, as the case may be, in such
reclassification, change, consolidate, merger, combination, Statutory Exchange,
sale or conveyance, then such replacement Warrant shall also be executed by such
other person and shall contain such additional provisions to protect the
interests of the holder of the Warrants as the Company’s Board of Directors
shall reasonably consider necessary by reason of the foregoing. The Exercise
Price for the stock and other securities, property and assets (including cash)
so receivable upon such event shall be an amount equal to the Exercise Price
immediately prior to such event.
 
 
15

--------------------------------------------------------------------------------

 
The Company shall mail or cause to be mailed such replacement Warrant to each
holder of Warrants, at such holder’s address appearing in the Warrant Register
within twenty (20) days after execution thereof. Failure to deliver such notice
shall not affect the legality or validity of such replacement Warrant.


The above provisions of this Section 10 shall similarly apply to successive
reclassifications, changes, consolidations, mergers, combinations, sales and
conveyances.


If this Section 10 applies to any event or occurrence, Section 9 of this Warrant
shall not apply.
 
Section 11.  Lost, Stolen, Mutilated or Destroyed Warrants. If this Warrant is
lost, stolen, mutilated or destroyed, the Company shall promptly, on receipt of
an indemnification undertaking or other form of security reasonably acceptable
to the Company (or in the case of a mutilated Warrant, the Warrant), issue a new
Warrant of like denomination and tenor as this Warrant so lost, stolen,
mutilated or destroyed. In every case, the applicant for a replacement Warrant
shall furnish to the Company such security or indemnity as may be reasonably
required by the Company to save it harmless, and, in every case of destruction,
loss or theft, the applicant shall also furnish to the Company evidence to its
satisfaction of the destruction, loss or theft of the applicant’s Warrant and of
the ownership thereof. Upon the issuance of any replacement Warrant, the Company
may require the payment of a sum sufficient to cover any tax or other
governmental charge that may be imposed in relation thereto and any other
expenses connected therewith.
 
Section 12.  Notice. Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Warrant must be in
writing and will be deemed to have been delivered: (i) upon receipt, when
delivered personally; (ii) upon receipt, when sent by facsimile; or (iii) one
(1) Business Day after deposit with a nationally recognized overnight delivery
service, in each case properly addressed to the party to receive the same. If
notice is to be sent to the Company, the holder shall use its reasonable best
efforts to provide additional copies to the individuals listed below; provided,
however, that the failure of such holder to send such additional copies shall in
no way limit the effectiveness of any notice sent to the Company as provided for
below. The addresses and facsimile numbers for such communications shall be:
 
 
16

--------------------------------------------------------------------------------

 
If to the Company:


Osage Exploration and Development, Inc.
2445 Fifth Avenue, Suite 310
San Diego, CA 92101
Telephone: (619) 677-3956
Facsimile: (619) 677-3964
Attention: Ran Furman
Email: ran.furman@gmail.com


If to a holder of this Warrant, to it at the address and facsimile number set
forth on the Warrant Register. Each party shall provide five days’ prior written
notice to the other party of any change in address or facsimile number. Written
confirmation of receipt (A) given by the recipient of such notice, consent,
waiver or other communication, (B) mechanically or electronically generated by
the sender’s facsimile machine containing the time, date, recipient facsimile
number and an image of the first page of such transmission or (C) provided by a
nationally recognized overnight delivery service shall be rebuttable evidence of
personal service, receipt by facsimile or receipt from a nationally recognized
overnight delivery service in accordance with clause (i), (ii) or (iii) above,
respectively.
 
Section 13.  Amendments. This Warrant and any term hereof may be amended,
changed, waived, discharged, or terminated only by an instrument in writing
signed by the Company and the holder of this Warrant. No waivers of any term,
condition or provision of this Warrant in any one or more instances shall be
deemed to be or construed as a further or continuing waiver of any such term,
condition or provision.
 
Section 14.  Governing Law; Jurisdiction; Waiver of Jury Trial. The corporate
laws of the State of Delaware shall govern all issues concerning the relative
rights of the Company and its shareholders. All other questions concerning the
construction, validity, enforcement and interpretation of this Warrant shall be
governed by the internal laws of the State of Oklahoma, without giving effect to
any choice of law or conflict of law provision or rule (whether of the State of
Oklahoma or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of Oklahoma. Each party hereby
irrevocably submits to the non-exclusive jurisdiction of the state and federal
courts sitting in Oklahoma City, Oklahoma, for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper. Each party hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof to such party at the address for such
notices to it under this Warrant and agrees that such service shall constitute
good and sufficient service of process and notice thereof. Nothing contained
herein shall be deemed to limit in any way any right to serve process in any
manner permitted by law. If any provision of this Warrant shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Warrant in that
jurisdiction or the validity or enforceability of any provision of this Warrant
in any other jurisdiction. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY
HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY
DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR
ANY TRANSACTION CONTEMPLATED HEREBY.
 
Section 15. Descriptive Headings. The headings of this Warrant are for
convenience of reference only and shall not limit or otherwise affect the
meaning hereof.
 
[The remainder of this page has been intentionally left blank.]


 
17

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed as
of day and year first above written.
 
 
 
OSAGE EXPLORATION AND DEVELOPMENT, INC.
 
 
By:
   
Kim Bradford
 
Chairman, President and CEO

 

 
 
18

--------------------------------------------------------------------------------

 


EXHIBIT A TO WARRANT
 
FORM OF EXERCISE NOTICE


The undersigned holder hereby exercises the right to purchase ______________
shares of Common Stock (“Warrant Shares”) of Osage Exploration and Development,
Inc. a Delaware corporation (the “Company”), evidenced by the attached Warrant
(the “Warrant”). Capitalized terms used herein and not otherwise defined shall
have the respective meanings set forth in the Warrant.
 
1. Payment of Exercise Price. The holder shall pay the sum of
$___________________ to the Company in accordance with the terms of the Warrant.
 
2. Sale of Warrant Shares. The holder of this warrant has sold or will sell the
shares of common stock issuable pursuant to this Notice pursuant to a
registration statement or an exemption from registration under the Securities
Act of 1933, as amended.
 
3. Private Placement Representations. The holder of this Warrant confirms the
continuing validity of, and reaffirms as of the date hereof, its representations
and warranties set forth in Section 7 of the Warrant.
 
Date: _______________, ____
 
 

     
Name of Registered
 
Tax ID of Registered Holder
Holder
 
(if applicable)





By:        
 
Name:       
 
Title:       
 
 
19

--------------------------------------------------------------------------------

 


EXHIBIT B TO WARRANT
 
FORM OF ASSIGNMENT
 
FOR VALUE RECEIVED, the undersigned does hereby assign and transfer to
________________, Tax ID No. __________, a warrant to purchase ____________
shares of the capital stock of Osage Exploration and Development, Inc., a
Delaware corporation, represented by warrant certificate no. _____, standing in
the name of the undersigned on the books of said corporation. The undersigned
does hereby irrevocably constitute and appoint ______________, attorney to
transfer the warrants of said corporation, with full power of substitution in
the premises.
 
Dated: _________, ______

  ________________________________________  
By:___________________________________________
 
Name:_________________________________________
 
Title:__________________________________________
 
Taxpayer I.D. No. or Soc. Sec. No:
  ________________________________________  
Address:
________________________________________
________________________________________
________________________________________

 
Name in which new Warrant(s) should be registered:
 
Right to Purchase No. of Shares of Common Stock: _________________
 
Name: _________________________________________
 
Taxpayer I.D. No. or Soc. Sec. No: ______________________
 
Address:    _____   
_______________

_______________
 
 The balance of the attached Warrant not so transferred shall be returned to the
transferor in the form of a new Warrant reflecting such reduced amount.
 
20

--------------------------------------------------------------------------------

 